Citation Nr: 0202814	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 7, 1997, 
for service connection for a hearing impairment of the left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for a 
hearing impairment of the left ear and assigned a 20 percent 
evaluation for bilateral hearing loss, effective July 7, 
1997.  The veteran subsequently perfected this appeal.


REMAND

In his June 1999 VA Form 9, Substantive Appeal, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  In February 2000, the veteran notified the RO of a 
change in address.  The veteran was notified by letter dated 
October 11, 2001, that his hearing was scheduled for November 
30, 2001.  The veteran failed to report for this hearing; 
however, on review of the claims folder, it appears that the 
October 2001 notice was sent to the veteran's previous 
address instead of his current address.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




